Judgment was entered
Per Curiam.
We have had some difficulty in reaching a conclusion in this case. On the face of the testimony the merits of the case appear to be with the plaintiff. But the testimony is contradictory. The testimony of James D. Lee, Esq., is especially adverse to the plaintiff’s claim. It evidences carefulness, intelligence and discrimination; and the master appears to have relied mainly upon it. On the other hand, the testimony of those witnesses for the plaintiff who most strongly support the alleged gift of the money to be paid by the purchaser, does not evidence much intelligence and discrimination, though what they state is asserted very positively. In this attitude of the case, it is evident that the credit to be given to the witnesses must depend greatly on their appearance and conduct before the examiner, who was also the master, and the impressions created by their examinations and oral testimony.
It is therefore a case fitly falling within our general rule, not to set aside the report of the master, when approved by the court below, unless upon clear evidence of a plain mistake. It is difficult for the appellate court to determine a question of credibility upon the mere paper testimony. Where the questions decided grow out of the inferences drawn from clearly proved facts, or conclusions derived from reasonings alone, we do not suffer the report to have the same weight. There we can exercise our own judgments with confidence, and correct errors of induction or reasoning.
The decree of the Court of Common Pleas is affirmed and the plaintiff’s bill is dismissed with costs.'